DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figure 1-3 drawn to an annular ring seal disposed between the shield and housing on the outlet side and a second heat shield disposed between the vane and the bearing housing
Species 2: Figure 4 drawn to a seal made only using the heat shield contact with the vane ring in an unfolded state and a second heat shield disposed between the vane and the bearing housing
Species 3: Figure 5 drawn to an annular ring seal disposed between the shield and the vane ring and a second heat shield disposed between the vane and the bearing housing

Species 5: Figure 8 drawn to an annular ring seal comprising the heat shield disposed pressed between the turbine housing and a folded third heat shield.
Species 6: Figure 9 drawn to an annular ring seal comprising the heat shield disposed pressed between the vane ring and a folded third heat shield.
Species 7: Figure 10 drawn to an annular ring seal comprising the heat shield disposed pressed between the turbine housing and a leaf spring third heat shield.
Species 8: Figure 11 drawn to an annular ring seal comprising the heat shield disposed pressed between the vane ring and a leaf spring third heat shield.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The common features of Species 1-8 as claimed are: 
An outer housing portion which includes an inner wall internally forming a spiral space; a first heat shield core which separates the spiral space into a scroll flow passage where an exhaust gas flows and a heat shield space positioned on a side of the inner wall, the first heat shield core being disposed so as to face the inner wall in the spiral space: a variable nozzle unit for adjusting a flow of the exhaust gas from the scroll flow passage toward an impeller, the variable nozzle unit being disposed on a side opposite to the outer housing portion across the first heat 
The following technical features make contribution over the prior art as a special technical feature:
Species 1: an annular ring seal disposed between the shield and housing on the outlet side and a second heat shield disposed between the vane and the bearing housing
Species 2: a seal made only using the heat shield contact with the vane ring in an unfolded state and a second heat shield disposed between the vane and the bearing housing
Species 3: an annular ring seal disposed between the shield and the vane ring and a second heat shield disposed between the vane and the bearing housing
Species 4: a seal made only using the heat shield contact with the vane ring and turbine housing in a folded state and a second heat shield disposed between the vane and the bearing housing
Species 5: an annular ring seal comprising the heat shield disposed pressed between the turbine housing and a folded third heat shield.
Species 6: an annular ring seal comprising the heat shield disposed pressed between the vane ring and a folded third heat shield.
Species 7: an annular ring seal comprising the heat shield disposed pressed between the turbine housing and a leaf spring third heat shield.
Species 8: an annular ring seal comprising the heat shield disposed pressed between the vane ring and a leaf spring third heat shield.
	Regarding the common features of the aforementioned Species: 

Reference US Publication 20140212277 Discloses An outer housing portion (10) which includes an inner wall internally forming a spiral space (10s); a first heat shield core (70) which separates the spiral space into a scroll flow passage (10s) where an exhaust gas flows and a heat shield space positioned on a side of the inner wall (70s), the first heat shield core being disposed so as to face the inner wall in the spiral space (Fig 2): a variable nozzle unit for adjusting a flow of the exhaust gas from the scroll flow passage toward an impeller (63,65), the variable nozzle unit being disposed on a side opposite to the outer housing portion across the first heat shield core in an axial direction (63,65): and at least one annular seal portion disposed between the first heat shield core and the outer housing portion in the axial direction (within the scope of the present application specifically regarding Figure 4 of application: present reference Para 0040 states: “The other edge portion 70B (inner peripheral edge portion) of the heat shield plate 70 is fixed by being held between the turbine housing 10 and the second plate 62.” Equating to a seal of the present invention)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JESSE S BOGUE/Primary Examiner, Art Unit 3746